         Case 1:21-mj-00298-GMH Document 1-1 Filed 03/11/21 Page 1 of 6




                                   STATEMENT OF FACTS

        Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and has been
so employed since February 2015. Currently, I am tasked with investigating criminal activity in
and around the Capitol grounds on January 6, 2021. I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of
violations of Federal criminal laws.

       The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public. I am assisting in the investigation and prosecution of events which occurred at the
United States Capitol on January 6, 2021.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding
in the Senate Chamber.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside. At approximately
2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades
and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
building. At such time, the joint session was still underway and the exterior doors and windows
of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows. Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage, which
appeared to be captured on mobile devices of persons present on the scene, depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there, as well as Boyd Allen Camper, as described below.
         Case 1:21-mj-00298-GMH Document 1-1 Filed 03/11/21 Page 2 of 6




        Following the aforementioned events at the U.S. Capitol, the FBI’s Washington Field
received information about a subject, later identified as Boyd Allen Camper, who possibly entered
the U.S. Capitol unlawfully on January 6, 2021. During the investigation, the FBI established that
Boyd Allen Camper traveled to Washington D.C., with a group of associates to attend the rally.
He was subsequently recorded inside the Capitol Building on U.S. Capitol security video footage,
as well as on footage posted to a social media outlet. In addition, Camper confirmed his presence
inside the Capitol Building during a video interview with CBS News that was subsequently posted
online.

        Specifically, on January 7, 2021, a two minute and twenty-six second clip of the CBS News
interview was posted to YouTube, under the CBS Evening News channel. In the video, the
interviewer introduced a person on the grounds outside the Capitol building as Boyd Camper from
Montana. Wearing a blue jacket and camouflage hat, Camper acknowledged that he was inside of
the Capitol, stating “I was on the front line.” He further stated, “We’re going to take this damn
place. If you haven’t heard it’s called the insurrection act and we the people are ready.” The “front
line” alludes to the initial push of the rioters past police officers and barricades into the Capitol.

       The photo below is a screenshot below of Boyd Allen Camper from the CBS News clip:




       FBI Agents conducted interviews with Witnesses #1 - #5, all of whom associated with
Camper throughout the events in Washington, D.C. on January 6, 2021. Witness #1, an identified
associate of Camper, observed Camper during the events of January 6th, and subsequently posted
a twenty-one second video to social media that recorded Camper participating in the events that
day. Specifically, the video records a narrow hallway structure on the Capitol grounds, crowded
with persons at the entrance of the hallway. Witness #1 identified Camper as the person at the
entrance of the hallway, wearing the same blue jacket and green camouflage hat seen in the CBS
News clip, and in the screenshot below, Camper appears to be holding a pole with a camera
attached at the end.
         Case 1:21-mj-00298-GMH Document 1-1 Filed 03/11/21 Page 3 of 6




       In the video, someone in the hallway can be heard stating “they are pepper spraying us,”
and Camper can be heard asking that people with masks outside the entrance to come forward.
Witness #1 also stated that h/she met with Camper after the riot, and that Camper talked about
being inside the Capitol Building.

        Law enforcement interviewed Witness #2, who stated that a few days after January 6, 2021,
Camper talked about the events of January 6, 2021, and said that he took part in the “storming of
the Capitol” and that he was “on the front line.” Law enforcement interviewed Witness #3, who
observed Camper on January 6th at the initial rally site by the White House and later at the Capitol
grounds. When Witness #3 observed Camper at the Capitol grounds, Witness #3 described
Camper as “energized,” and according to Witness #3, Camper stated that he was “going to the
top.” Later that evening, Witness #3 heard Camper acknowledge that he was inside the Capitol,
and that he also spoke with reporters. Law enforcement also interviewed Witness #4 and Witness
#5, who observed Camper in person during the events of January 6, 2021, and both witnesses
stated that Camper was in possession of a Go-Pro camera on that day.

       Your affiant has reviewed additional footage of these events, including surveillance video
provided by the U.S. Capitol Police. While reviewing the additional video – with footage from
multiple locations inside the U.S. Capitol – your affiant observed the subject identified as Boyd
Allen Camper. Specifically, in one surveillance video, Camper is observed walking through an
area known as the Rotunda, located inside the Capitol building, while holding what appears to be
a camera on a stick, known as a Go-Pro. The photo below is a screenshot taken from the U.S
Capitol building’s security footage from January 6, 2021. On the right side of the photo, Camper
appears to be holding the GoPro that he later referenced during his interview with FBI Agents (as
captured by the inserted oval below).
        Case 1:21-mj-00298-GMH Document 1-1 Filed 03/11/21 Page 4 of 6




       In another surveillance video, Camper is recorded walking into the Rotunda Door Interior
hallway, again holding a camera on a stick in his right hand:
         Case 1:21-mj-00298-GMH Document 1-1 Filed 03/11/21 Page 5 of 6




        On January 21, 2021, FBI Agents interviewed Boyd Allen Camper. During the interview,
Camper acknowledged that he was present on the Capitol grounds on January 6, 2021, and that he
eventually entered and went inside the Capitol building. Specifically, Camper stated that, after the
rally, he walked with some associates to the Capitol grounds, and saw people confronting the
police. He acknowledged that he “picked the right hole” to get himself to a stairway area and
could see that the police lines had been broken. He could see that persons were pushing to get
inside the building, and he knew that persons were getting tear-gassed. Camper stated that he
believed he was in the frontline of the situation, and that “in my mind, we were going to take the
Capitol steps.” Camper stated that he saw a door being held open, and that he entered the Capitol
through a small door that led to the Rotunda, and then proceeded to a room with statues.

        During the interview, Camper acknowledged that he was in possession of a Go-Pro camera
during the time that he was inside the Capitol building, and that the contents would implicate him.
He stated that he would not allow law enforcement to review the contents of the Go-Pro camera
unless law enforcement confirmed that they would not use the contents of the Go-Pro camera
against him. He also acknowledged that, after he left the Capitol building, he saw reporters
interviewing persons, and that he subsequently spoke with reporters as well.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Boyd Allen Camper violated 18 U.S.C. §§ 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
         Case 1:21-mj-00298-GMH Document 1-1 Filed 03/11/21 Page 6 of 6




visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Boyd Allen Camper
violated 40 U.S.C. §§ 5104(e), which make it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Special Agent Jynika Craig
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 11th day of March, 2021.                            Digitally signed by G.
                                                                      Michael Harvey
                                                                      Date: 2021.03.11
                                                                      10:07:08 -05'00'
                                                      ___________________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
